DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:  The text of claim 19 has the statement of “Support for new claim 19….as originally filed”; the applicant should delete this statement.  Appropriate correction is required.


Election/Restrictions
Applicant’s election without traverse of the embodiment of Fig. 3 in the reply filed on 06/13/2020 is acknowledged. It should be noted , that the applicant set forth that the claims associated with the elected embodiment of Fig. 3 are 1, 4-9, 14-22. Hence, claims 2-3, 11-13 would be withdrawn; however, withdrawn claim 11 is an independent claim, which therefore, dependent claims 14-15, 21-22 should be part of the withdrawn claim group, although they appear with the identifier of (previously presented) in the claims submitted with the restriction of 06/13/2022.  Therefore, claims 1, 4-9, 19-20 will be examined on the merits and claims 2-3, 11-15, 21-22 will be considered as withdrawn.
Claim Rejections - 35 USC § 112
Claims 1, 4-9, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble of claim 1 it is set forth a system for optical spectroscopy, however, it is unclear as to how merely detecting signals from the tissue would be considered spectroscopy without some kind of further interpretation of the detected signal being performed by the system.
In claim 1 it is set forth “specific subset of guided modes”; the term guide mode is unclear if it is a structural element or just one of the receive lights.
In claim 1, it is set forth “generating an output” however, it is unclear what kind of output is generated that received by the demultiplexer other than the already obtained light.  Furthermore, it is unclear what element of the system is the one generating an output (Ex. Is it a processing element generating this ouput in view of the received light?); it is unclear.
In claim 4, it is set forth “comprising a light delivery”; however, such a limitation is unclear since it appear that such a limitation is an element but just having the term “ light delivery” is not clear; The examiner recommends adding a limitation that provide such structural element, for example, “light delivery element”.
In claims 6, 7 it is unclear what is meant by “out-couples” a specific subset.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pisanello et al. (WO 2015/008233, hereinafter Pisanello, for rejection purposes the US version of the reference document, US PG Pub 2016/0157706 will be used) in view of Guo et al.  “Multi-channel fiber photometry for population neuronal activity recording” Biomedical Optics Express 3919 Vol. 6, No. 10, Sept. 2015.

With respect to claim 1, Pisanello discloses a system for optical delivery through a probe implanted in a tissue (see para. 0013, 0014), said system including
a light collecting probe (see Fig. 1) comprising a waveguide (see Fig. 1 element 1, para. 0025) formed by a single optical fiber (see Fig. 1, elements 2, 3 see also para. 0014 “as a consequence, in the present invention a single fiber can be exploited to independently address light to multiple optical windows, manipulating light mainly be means o the waveguide itself and not by light directing means”) and having a proximal end and a distal end, said proximal end being formed with a taper along (see fig. 1 proximal tapered section 5) which at least one optical window is positioned (see plurality of optical windows 10, Fig. 1), wherein light at an axial section of the taper generates a specific subset of guided modes defined by a diameter of the single optical fiber at said axial section, (see para. 0039, that specifically disclose that the diameter of the taper section allow for manipulation of the light); Furthermore, Pisanello discloses “The light-delivering device according to the invention is based on a modal-demultiplexing principle founded on the modal selectivity of a tapered optical fiber.”

    PNG
    media_image1.png
    200
    491
    media_image1.png
    Greyscale


It should be noted, that Pisanello fails to explicitly teach having a demultiplexer configured to receive an ouptput from light received by the probe and further to provide discrimination of said outputs.  Furthermore, Pisanello fails to teach having a detector configured to detect the discriminated outputs.
 Guo discloses a fiber photometry for population of neural activity (which is one of the in vivo optical spectroscopy examples the applicant use in the invention, see applicant’s specification pg. 1 lines 18-19) recording using a photodetector (see abstract, see section 2.2) through a demultiplexing algorithm (through a computer element) that discriminate the obtained signals was used (see section 2.2).
Therefore, it would have been obvious to one skilled in the art before the effective filling date to have a demultiplexer configured to receive an output from light received by the probe and further to provide discrimination of said output and further having a detector configured to detect the discriminated outputs because doing so will allow for the invention of Pisanello to not only emit optical signals but to also measure optical reflections from such signals using the probe system.

With respect to claim 4, Pisanello in view of Guo further disclose comprising a light delivery configured to introduce a secondary radiation into the tissue, the light entering the taper being emitted or scattered by the tissue as a response to the secondary radiation (see para. Pisanello para. 0026, 0027, 0033) optical emission.

With respect to claim 5, Pisanello in view of Guo further disclose wherein the light delivery comprises multiple light generators integrated along the light collecting probe; (see para. 0027 that discloses an external light source, and although it doesn’t disclose multiple light sources, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple light sources, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

With respect to claim 6, Pisanello in view of Guo further disclose wherein the secondary radiation is carried along the waveguide, and wherein at least one axial section of the taper out-couples a specific subset of propagating modes of the carried radiation defined by the diameter of the single optical fiber at said at least one axial section (see Pisanello para. 0002, 0025, 0025, 0027, 0028). 

With respect to claim 8, Pisanello in view of Guo further disclose wherein the light delivery is configured to inject the secondary radiation into the distal end of the light collecting probe with an adjustable input angle  (see para. 0040, 0042, 0044).

Allowable Subject Matter
Claims 7, 9, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and corresponding 35 USC 112(b) rejections.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793